Case 3:18-cr-00356-S Document 189 Filed 01/24/20 Pagelof2 PagelD 982

United States District Court

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
V. CRIMINAL NO. 3:18-CR-00356-S
THOMAS D SELGAS (1)
JOHN O GREEN (3)

SENTENCING SCHEDULING ORDER

‘The sentencing hearing is scheduled for April 17, 2020, at 11:00 a.m.. The probation
officer must furnish the presentence report (“PSR”) to the Court, Defendant’s counsel, and the
attorney for the Government by no later than March 6, 2020, at 5:00 p.m.

The parties must deliver to the Court, the probation officer, and the opposing party their
objections, if any, to the presentence report within 14 days of the receipt of the PSR. If there are
no objections, the party must submit a statement adopting the report.

The probation officer must deliver any addendum to the PSR to the Court, Defendant’s
counsel, and counsel for the Government at least 14 days before the sentencing hearing. Counsel
will then have 7 days before the sentencing to deliver to the Court, the probation officer, and
opposing counsel any objections to the addendum.

Defendant’s counsel shall submit any written materials, such as letters, notes, and/or other
items, for consideration to the Court and the probation officer at least 7 days before sentencing,

Any motion regarding downward or upward departures must be filed at least 14 days before
sentencing. Any response in opposition to such a motion must be filed at least 7 days before

sentencing,

 

 
Case 3:18-cr-00356-S Document 189 Filed 01/24/20 Page 2of2 PagelD 983

In any case in which 18 U.S.C. 8§ 3663-64 apply, no later than 5 days from the date of this
Order, the attorney for the Government must provide to the probation officer all information that
the officer needs to comply with crime victim restitution requirements.

If during the PSR investigation, it is determined that Texas Youth Commission (“TYC”)
records are needed, the Court orders the TYC to release these records to the probation officer
assigned to prepare the PSR, acting in the performance of the officer’s official duties pursuant to
FED. R. CRIM, P. 32. The specific records that are to be released include documents pertaining to
Defendant’s social history, court disposition records, substance abuse treatment records,
psychological evaluations, other mental health treatment records, educational records, general
health records, adjustment while incarcerated records, and release dates from the TYC. Counsel
should direct any questions regarding this Order to Adam Bourgeois, Courtroom Deputy, at

Adam_Bourgeois@txnd.uscourts.gov or 214-753-2291,

SO ORDERED.

SIGNED January AA y , 2020. Woes. 0

WAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
